DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yogendra et al (“Effect of silicon on real time nitrogen management in a rice ecosystem”, 2014, African Journal of Agricultural Research, vol. 9, issue 9, pg. 831-840) in view of Stevens et al (“Rice Nitrogen Management-Rates and Timing of Urea Fertilizer”, 2010, accessed from aers.missouri.edu) as evidenced by Yogendra-2 (“Proceedings of The 5th International .
Regarding claim 1, Yogendra et al teaches a method of stimulating nitrogen (N) absorption in a plant, the method comprising supplying silicon to the plant or to soil 
(see Yogendra et al teaching the effect of a silicon on nitrogen uptake of on N uptake in rice [pg. 836, col. 2, last sentence to pg. 837, col.1, para 1] ), 
wherein the silicon supplied as a silicate in a fertilizing composition, said fertilizing composition further comprising urea
(see Yogendra et al teaching applying silicon applied along with a recommended dose of nitrogen (RDF of N), wherein the silicon is in the form of calcium silicate [pg. 834, col. 1, section “Source of silicon and composition”; further while Yogendra et al does not specify the source of the applied N is urea, Yogendra-2 does disclose the same experimental setup and specifies the N source is urea [pg. 213]; thus one would expect the source of nitrogen in Yogendra et al to also be urea;
further, Stevens et al teach urea is the main N source for rice [pg. 1 lines 2-3]; Stevens et al and Yogendra et al are analogous inventions in the field of fertilizing rice; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use urea as the source of N on a rice plant like that described in Steven et al in the method of Yogendra et al; one of ordinary skill in the art would have been motivated to do so because urea fertilizer mitigates the challenges faced by producers in managing nitrogen fertilization (Stevens et al [pg. 1, lines 1-3]
moreover, while Yogendra et al mentions applying the silicate two weeks prior to sowing with the nitrogen supplied during sowing [pg. 833, col. 2, lines 1-2], it is evident the method involves the combined effect of applying nitrogen along with silicon [pg. 834, col. 2, section “Growth parameters”, lines 10-12; section “Yield parameters”, lines 1-2).
whereby nitrogen absorption by the plant in the form of urea is stimulated 
(see Yogendra et al disclosing N fertilizer with silicon resulted in higher N content measured in the rice compared to N fertilizer without silicon [pg. 837, col.1, para 1, lines 3-4], thus silicon stimulated the nitrogen uptake).

Regarding claims 2, 3, and 15, modified Yogendra et al teaches the method of claim 1, wherein the plant is a silicon-accumulating plant that is selected from rice (aerobic and wetland rice [pg. 832, col. 2, para 2, last sentence]).

Regarding claims 4 and 5, modified Yogendra et al teaches the method of claim 1, wherein the silicon is supplied to the plant in the form of calcium silicate (claim 4) and silicon-based soluble glass (claim 5)
(see Yogendra et al teaching two sources of silicon, calcium silicate [pg. 834, section “Source of silicon and composition”], which reads on silicon-based soluble glass).

Regarding claims 6, 16 and 17, modified Yogendra et al teaches the method of claim 1, wherein the silicon is supplied in a quantity that is effective for increasing nitrogen absorption by at least 10%, 30% and 50% regarding claims 6, 16 and 17 respectively 
(see Yogendra et al at Figure 1 [pg. 837, ]) teaching a 50% N uptake increase from control sample T1 to the combined nitrogen and silicate treatment T3 for wetland rice grain; note the treatments T1-T7 are interpreted to correspond to the same order as listed in Tables 3-5). 

Regarding claims 7, modified Yogendra et al teaches the method of claim 1, but does not explicitly detail whether the silicon is supplied to the soil in liquid (via root or foliage) or solid form. 
However, Yogendra et al focuses on irrigated rice production systems [pg. 831, col. 2, last sentence] and discloses irrigating the crop wherein the silicon is applied to soil [pg. 833, col. 1, section “field experiment”]. 
Folnovic evidences fertilizing crops via irrigation is called fertigation [pg. 1, lines 1-2] which works suitably with solid and liquid fertilizers [lines  Thus, the teachings of Yogendra et al suggests the silicon is either in solid form or a liquid solution that is taken up by the roots in the crop soil. 

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yogendra et al  (“Effect of silicon on real time nitrogen management in a rice ecosystem”, 2014, African Journal of Agricultural Research, vol. 9, issue 9, pg. 831-840) in view of Stevens et al (“Rice Nitrogen Management-Rates and Timing of Urea Fertilizer”, 2010, accessed from aers.missouri.edu) as evidenced by Yogendra-2 (“Proceedings of The 5th International Conference on Silicon in Agriculture, 2011, pg. 213-214) regarding claim 1 and Folnovic .
Regarding claims 18 and 19, modified Yogendra et al teaches the method of claim 7, wherein the silicon is supplied to the crop at a rate of 2 tons per hectare [pg. 834, section “Growth parameters”, line 5] but does not explicitly detail the silicate amount in g/L, specifically 0.5-5 g/L (0.05-0.5%) as per claim 18 or about 1 g/L (0.1%) as per claim 19. 
However, Goodwin teaches a diluted application rate of Si in terms of applied solution at about 0.1% (see Goodwin at [0111] line 7), thus reading on the claimed limitation of 1 g/L. Goodwin discloses that although the solution is applied to the foliage it can also be absorbed by the plant roots ([0108] line 13-14), therefore the silicon-rich solution is capable of use as a root nutrient solution. Further Goodwin discloses one of skill in the art can readily optimize the silicon concentration without undue experimentation depending on factors such as the plant species being treated, growing conditions and benefits sought ([0110] lines 11-14), thereby establishing the silicon concentration as a result-effective variable.
Goodwin and modified Yogendra et al are analogous in fertilizing rice. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the silicon of modified Yogendra et al to be in liquid form and optimize the Si concentration to about 0.1% as taught by Goodwin through routine experimentation depending on the plant treated and its environ (Goodwin [0110], lines 11-14).

Regarding claims 20 and 21, modified Yogendra et al discloses the method of claim 7, but does not explicitly disclose the silicon is supplied in liquid form as a foliage nutrient solution, in a quantity of 10-50 g/L (1-5%) or about 30 g/L (3%). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the silicon supplied by modified Yogendra et al to be about a liquid foliage solution and with a Si concentration of 1-8% in order to prevent injuring the foliar surface of the plant (GOODWIN [0110]).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yogendra et al  (“Effect of silicon on real time nitrogen management in a rice ecosystem”, 2014, African Journal of Agricultural Research, vol. 9, issue 9, pg. 831-840)in view of Stevens et al (“Rice Nitrogen Management-Rates and Timing of Urea Fertilizer”, 2010, accessed from aers.missouri.edu) as evidenced by Yogendra-2 (“Proceedings of The 5th International Conference on Silicon in Agriculture, 2011, pg. 213-214) regarding claim 1 and Folnovic (“Fertigation”, 2015, accessed from agrivi.com) regarding claim 7, and further in view of in view of Puyat et al (WO 2003/016242 A1) (2003).
Regarding claims 22 and 23, modified Yogendra et al teaches the method of claim 7, wherein the silicon is supplied to the crop at a rate of 2 tons per hectare [pg. 834, section “Growth parameters”, line 5] but does not report the silicon concentration in units of kg/t, specifically wherein the amount of silicon is 10-100 kg/t (1.1-11%) as per claim 22 or about 50 kg/t (5.5%) as per claim 23. 
However, Puyat et al teaches applying to rice (see Puyat et al at [pg. 6, lines 3-6]) a dry mixed blend of powdered and granulated soluble silicon (see Puyat et al at [pg. 7, lines 8-9 and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the solid form of silicon as taught by modified Yogendra et al to be within 1-19% as taught by Puyat et al to obtain a soluble silicon with neutral pH to prevent damage to the plants (see Puyat et al at [pg. 8, lines 4-5]). 

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Archer et al (US 2011/0143941 A1) teaches supplying silicon to increase nutrient uptake [0005] which includes nitrogen [0158] as urea [0157] and silicon as a silica glass that converts to silicate upon application [0012].
Prasad et al (US 2011/0185780 A1) teaches a urea fertilizer and silicate carrier that delivers active ingredients and thereby stimulates nutrient absorption on turf grass. 
Assaraf et al (US 2010/0291230 A1) teaches a urea-based nitrogen-releasing compound [0122] with a silicate carrier [0170] to combat low nitrogen uptake [0109].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA GARLEY/Examiner, Art Unit 1731                                              
                                                                                                                                                                                                        /JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731